           Case 4:19-cv-02690-HSG Document 201 Filed 09/09/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA


                                                                 CASE No C 4:19-CV-02690-HSG


                                                                 STIPULATION AND ORDER
                                                                 SELECTING ADR PROCESS




Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
        Early Neutral Evaluation (ENE) (ADR L.R. 5)
        Mediation (ADR L.R. 6)
        Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)
        Private ADR (specify process and provider)
        Private mediation, provider to be determined.

The parties agree to hold the ADR session by:
        the presumptive deadline (90 days from the date of the order referring the case to ADR)
        other requested deadline: December 15, 2021

 Date: September 8, 2021                                         /s/ Jeffrey C. Block
                                                                 Attorney for Plaintiff
 Date: September 8, 2021                                         /s/ Colleen C. Smith
                                                                 Attorney for Defendant


 X IT IS SO ORDERED.
   IT IS SO ORDERED WITH THE FOLLOWING MODIFICATIONS:


 DATE: 9/9/2021
                                                                 U.S. DISTRICT JUDGE



 Important! E-file this form in ECF using the appropriate even

 Settlement Conference with a Magistrate Judg           pulation & Proposed Order Selecting
 Form ADR-Stip rev. 1-15-2019
